United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
INTERMEDIATE MAINTENANCE FACILITY,
Bangor, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1526
Issued: January 22, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 10, 2019 appellant filed a timely appeal from a June 21, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish more than four
percent permanent impairment of his right lower extremity for which he previously received a
schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 14, 2018 appellant, then a 31-year-old electrician helper, filed a traumatic injury
claim (Form CA-1) alleging that on May 11, 2018 he injured his right foot while in the
performance of duty.2 On June 13, 2018 OWCP accepted his claim for right foot displaced fracture
of the second metatarsal bone, and on June 15, 2018 appellant underwent OWCP-approved right
foot surgery.3 OWCP paid appellant wage-loss compensation through July 21, 2018. Appellant
returned to work in a limited-duty capacity on August 3, 2018. His surgeon released him to resume
full-time, regular-duty work, effective November 15, 2018. In a January 29, 2019 work capacity
evaluation (Form OWCP-5c), Dr. Kessinger advised that appellant had reached maximum medical
improvement.
On March 4, 2019 Dr. Marc I. Suffis, Board-certified in emergency medicine, provided an
impairment rating, pursuant to the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides).4 He diagnosed right second TMT
Lisfranc fracture/dislocation, status post ORIF. Pursuant to Table 16-2, Foot and Ankle Regional
Grid, A.M.A., Guides 504, a Lisfranc injury (nondisplaced with minimal findings) represents a
class 1 diagnosis (CDX), with a default rating (grade C) of three percent permanent impairment of
the right lower extremity. Pursuant to Table 16-6, page 516 of the A.M.A., Guides, Dr. Suffis
assigned a grade modifier of one for functional history (GMFH) based on a mild gait derangement.
Pursuant to Table 16-7, page 517 of the A.M.A., Guides he also assigned a grade modifier of one
for physical examination (GMPE) based on minimal palpatory findings. Lastly, pursuant to Table
16-8, page 518 of the A.M.A., Guides, Dr. Suffis assigned a grade modifier of three for clinical
studies (GMCS) based on severe problems due to fracture dislocation at the Lisfranc joint. He
then found that appellant had four percent permanent impairment of the right lower extremity.
On May 1, 2019 appellant filed a claim for a schedule award (Form CA-7).
In a May 22, 2019 report, Dr. Ari Kaz, a Board-certified orthopedic surgeon and OWCP
district medical adviser (DMA), noted that he concurred with Dr. Suffis’ finding of four percent
permanent impairment of the right lower extremity. He agreed with the diagnosis of Lisfranc
(fracture/dislocation) injury under Table 16-2, A.M.A., Guides 504. Dr. Kaz also concurred with
Dr. Suffis’ assigned grade modifiers, including the clinical studies grade modifier (GMCS 3) based
on appellant’s computerized tomography (CT) scan. Applying the net adjustment formula, the
DMA found that a +2 adjustment was appropriate, which resulted in four percent (grade D)

2

Appellant reported that he was on a break walking to the smoke shack when he caught his foot on a pallet and
tripped.
3

Dr. Stacee M. Kessinger, a Board-certified orthopedic surgeon, performed the June 15, 2018 surgical procedure,
which included right foot Lisfranc second tarsometatarsal (TMT) fracture/dislocation with open reduction and internal
fixation (ORIF).
4

A.M.A., Guides (6th ed. 2009).

2

permanent impairment of the right lower extremity.5 He further found that appellant reached MMI
as of March 4, 2019, which corresponded with the date of Dr. Suffis’ examination.
By decision dated June 21, 2019, OWCP granted appellant a schedule award for four
percent permanent impairment of the right lower extremity. The award covered an 11.52-week
period from March 4 through May 23, 2019.
LEGAL PRECEDENT
The schedule award provisions of FECA,6 and its implementing federal regulations,7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.8 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.9
In determining impairment for the lower extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the lower extremity
to be rated. With respect to the foot/ankle, the relevant portion of the lower extremity for the
present case, reference is made to Table 16-2, Foot and Ankle Regional Grid, beginning on page
501.10 After the class of diagnosis (CDX) is determined from the Foot and Ankle Regional Grid
(including identification of a default grade (“C”) value), the net adjustment formula is applied
using the GMFH, GMPE, and GMCS. The net adjustment formula is (GMFH-CDX) + (GMPECDX) + (GMCS-CDX).11 Under Chapter 2.3, evaluators are directed to provide reasons for their
impairment rating choices, including choices of diagnoses from regional grids and calculations of
modifier scores.12
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP DMA for an opinion concerning the nature and percentage of

Net Adjustment (+2) = (GMFH 1 – CDX 1) + (GMPE 1 – CDX 1) + (GMCS 3 – CDX 1). A.M.A., Guides 521
(6 ed. 2009).
5

th

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
10

See A.M.A., Guides 501-08 (6th ed. 2009).

11

Id. at 521.

12

Id. at 23-28.

3

impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser providing
rationale for the percentage of impairment specified.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish greater than four
percent permanent impairment of the right lower extremity for which he previously received a
schedule award.
Appellant submitted a March 4, 2019 impairment rating from Dr. Suffis who found four
percent permanent impairment of the right lower extremity based on a diagnosis of Lisfranc
fracture/dislocation under Table 16-2, A.M.A., Guides 504. Relying on his examination findings
and a review of appellant’s medical records, Dr. Suffis assigned appropriate grade modifiers for
GMFH 1, GMPE 1, and GMCS 3, and concluded that appellant had four percent permanent
impairment of the right lower extremity. Although Dr. Suffis did not clearly explain his net
adjustment calculation, the DMA, upon further review, adequately explained how the assigned
grade modifiers represented a +2 net adjustment, with a corresponding right lower extremity
impairment of four percent (grade D) pursuant to Table 16-2, A.M.A., Guides 504.14
The Board finds that OWCP properly determined that the clinical findings and reports of
Dr. Suffis and the DMA constituted the weight of the medical evidence.15 There is no probative
medical evidence of record demonstrating greater impairment than that previously awarded.16
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than four
percent permanent impairment of the right lower extremity for which he previously received a
schedule award.

13
See M.J., Docket No. 17-1776 (issued December 19, 2018); P.R., Docket No. 18-0022 (issued April 9, 2018).
See Federal (FECA) Procedure Manual, supra note 9 at Chapter 2.808.5 (March 2017).
14

See supra note 5.

15

J.H., Docket No. 18-1207 (issued June 20, 2019); M.C., Docket No. 15-1757 (issued March 17, 2016).

16

See J.M., Docket No. 18-1334 (issued March 7, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the June 21, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 22, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

